 
EXECUTIVE EMPLOYMENT AGREEMENT
 


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of October 2014 (the “Effective Date”), by and between Be
Active Holdings, Inc., a Delaware corporation, with an address at 1010 Northern
Boulevard, Great Neck, NY 11021, and Saverio Pugliese (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive desires to be employed by the Company as its President and
CEO and the Company wishes to employ Executive in such capacity;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
 
1.                  Employment and Duties. The Company agrees to employ and
Executive agrees to serve as the Company’s Chief Financial Officer. The duties
and responsibilities of Executive shall include the duties and responsibilities
as the Board of Directors may from time to time reasonably assign to Executive
and that are commensurate with such position.
 
Executive shall devote such of his working time and efforts as required to
complete his duties to the Company during the Company’s normal business hours to
the business and affairs of the Company and its subsidiaries and to the diligent
and faithful performance of the duties and responsibilities duly assigned to him
pursuant to this Agreement.
 
2.                  Term. The term of this Agreement shall commence on the
Effective Date and shall continue for a period of three (3) years and shall be
automatically renewed for successive one (1) year periods thereafter unless
either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement, as
applicable. “Employment Period” shall mean the initial three (3) year term plus
renewal periods, if any.
 
3.                  Place of Employment. Executive’s services shall be performed
in the state of New York or at such other locations as Executive and the Board
of Directors shall mutually agree from time to time. The parties acknowledge,
however, that Executive may be required to travel in connection with the
performance of his duties hereunder.
 
4.                  Compensation.
 
a) Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period an
initial base salary (the “Base Salary”) at an annual rate of $150,000.  The Base
Salary shall be paid in periodic installments in accordance with the Company’s
regular payroll practices, subject to withholdings and deductions required
and/or permitted by law.  The Base Salary may be subject to further adjustment
in the sole discretion of the Company at any time.
 
b) Signing Bonus.  On December 31, 2014, the Company will award the Executive a
signing bonus of five (5) million shares of restricted common stock of the
Company which will vest immediately.  These shares are to be purchased at par
value of $.0001.
 
c) Annual and Discretionary Bonus.  During the Employment Period, Executive
shall have an opportunity to receive an annual bonus (the “Annual Bonus”) which
shall be based on (i) customer accounts secured     by the Executive and valued
at no less than $50,000 and (ii) the achievement of sales targets, by the
Company, triggered at each $5,000,000 level in gross sales.  In addition, the
Executive may be entitled to an additional bonus (the “Discretionary Bonus”) if
the Company meets or exceeds criteria adopted by the Board of Directors.  The
amount to be paid to Executive upon achievement of the criteria shall be
determined at the sole discretion of the Board of Directors and shall be
established with respect to each calendar year during the Employment
Period.  Bonuses shall be paid by the Company to the Executive promptly after
determination that the relevant targets have been met by the Board of Directors
and following the completion of the Company’s annual audit; provided however,
the Board of Directors may delay such payment to a later date (such payment to
be made only if Executive is still employed by the Company).  The Board of
Directors may provide for lesser or greater percentage the Annual Bonus payment
for Executive upon achievement of partial or additional criteria established or
determined by the Board of Directors from time to time.
 
5.                  Severance Payments. Upon termination of Executive’s
employment prior to expiration of the Employment Period by the Company without
Cause or by the Executive for Good Reason, in addition to the payment of any
obligations previously accrued and owing through the date of Executive’s
separation from employment, and provided that, within 45 days after the date of
Executive’s separation, Executive executes a release of claims in a form
acceptable to the Company and such release shall not have been revoked,
Executive shall be entitled to receive the continuation of Executive’s
then-applicable Base Salary, less withholdings and deductions required and/or
permitted by law, for the greater of (i) a period of six (6) months from the
date of termination (the “Severance Period”) or (ii) the unexpired term of this
Agreement, a benefit to which Executive would not otherwise be entitled (the
“Severance Payment”);
 
6.                  Expenses. Executive shall be entitled to prompt
reimbursement by the Company for all reasonable ordinary and necessary travel,
entertainment, and other expenses incurred by Executive while employed (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement; provided, that Executive shall properly account for such
expenses in accordance with Company policies and procedures.
 
    7.                   Other Benefits. During the term of this Agreement,
Executive shall be eligible to participate in incentive, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment),
and disability insurance plans, and director and officer insurance plans
(collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s managerial or salaried executive employees. The Company shall
pay one hundred (100%) percent of the cost of individual and dependent coverage
for Executive and his dependents.
 
 
 

--------------------------------------------------------------------------------

 
 
    8.                   Indemnification; Directors’ and Officers’
Insurance.  Executive shall be entitled to indemnification on the terms and
conditions set forth in the Company’s governing documents.  The Company
acknowledges and agrees that Executive shall be a “covered employee” under its
directors’ and officers’ insurance program, pursuant to the terms and conditions
of such program, as such program shall be amended or superseded from time to
time in the sole discretion of the Company.


9.                   Vacation. During the term of this Agreement, Executive
shall be entitled to accrue, on a pro rata basis, twenty (20) paid vacation days
per year. Vacation shall be taken at such times as are mutually convenient to
Executive and the Company and no more than ten (10) consecutive days shall be
taken at any one time without the advance approval of the Board of Directors.
 
10.                 Termination of Employment.
 
      (a)            Death. If Executive dies during the Employment Period, this
Agreement and Executive’s employment with the Company shall automatically
terminate and the Company shall have no further obligations to Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay to Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay
through the date of death and reimbursement of any and all reasonable expenses
paid or incurred by Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
 
          (b)           Disability. In the event that, during the term of this
Agreement Executive shall be prevented from performing his duties and
responsibilities hereunder to the full extent required by the Company by reason
of Disability (as defined below), this Agreement and Executive’s employment with
the Company shall automatically terminate and the Company shall have no further
obligations or liability to Executive or his heirs, administrators or executors
with respect to compensation and benefits accruing thereafter, except for the
obligation to pay Executive or his heirs, administrators or executors any earned
but unpaid Base Salary and unused vacation days accrued through Executive’s last
date of Employment with the Company and reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions through the last date of Executive’s employment with the
Company. For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by Executive, with or without
reasonable accommodation, of his duties and responsibilities hereunder for a
period of not less than an aggregate of three (3) months during any twelve (12)
consecutive months.
 
           (c)           Cause.
 
              (1)           At any time during the Employment Period, the
Company may terminate this Agreement and Executive’s employment hereunder for
Cause. For purposes of this Agreement, “Cause” shall mean: (a) the willful and
continued failure of Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive’s death or Disability) after a written demand by the Board of
Directors for substantial performance is delivered to Executive by the Company,
which specifically identifies the manner in which the Board of Directors
believes that Executive has not substantially performed his duties and
responsibilities, which willful and continued failure is not cured by Executive
within thirty (30) days of his receipt of such written demand; (b) Executive’s
conviction of, or pleading guilty or nolo contendere (or any similar plea or
admission) to, any felony (or its equivalent in any non-U.S. jurisdiction) or a
lesser offense involving moral turpitude, regardless of whether such felony or
lesser offense was committed in connection with the business of the Company; (c)
the refusal or failure to follow the lawful directives of the Company; (d)
breach of the Executive’s fiduciary duty or duty of loyalty to the Company; (e)
violation of Sections 10 or 11 of this Agreement; or (f) financial fraud,
dishonesty or gross misconduct, whether or not such act was committed in
connection with the business of the Company. Termination under clauses (b), (c),
(d), (e) or (f) of this Section 9(c)(1) shall not be subject to cure.
 
               (2)           Upon termination of this Agreement for Cause, the
Company shall have no further obligations or liability to Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay Executive any earned but unpaid
Base Salary and vacation pay, and reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date.
 
           (d)           Good Reason.
 
       (1)           At any time during the term of this Agreement, subject to
the conditions set forth in Section 9(d)(2) below, Executive may terminate this
Agreement and Executive’s employment with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events: (A) the assignment, without Executive’s consent, to
Executive of duties that are significantly different from, and that result in a
substantial diminution of, the duties that he assumed on the Effective Date; (B)
the assignment, without Executive’s consent, to Executive of a title that is
different from and subordinate to the title of Chief Financial Officer; (C) any
termination of Executive’s employment by the Company within twelve (12) months
after a Change of Control, other than a termination for Cause, death or
Disability; (D) the Company requiring the Executive, without the Executive’s
consent, to relocate his principal office such that his commute as of the
Effective Date is increased by more than 50 miles; (E) the Base Salary is
lowered by twenty (20%) or more without the Executive’s express written consent,
unless such reduction is equally applicable to all employees of similar rank
within the Company or (F) the willful and material breach by the Company of this
Agreement, provided that such breach continues unremedied for a period of thirty
(30) days after Executive provides the Company with written notice thereof.
 
       (2)           Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Company of his intention to terminate this Agreement and his employment with the
Company for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to provide the basis for such termination for Good Reason,
and the Company shall not have eliminated the circumstances constituting Good
Reason within thirty (30) days of its receipt from Executive of such written
notice.
 
       (3)           In the event that Executive terminates this Agreement and
his employment with the Company for Good Reason, the Company shall pay or
provide to Executive (or, following his death, to Executive’s heirs,
administrators or executors) the same Severance Payment to which Executive would
have been entitled had his employment been terminated by the Company without
Cause under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
  
 (e)           Without “Good Reason” by Executive. At any time during the term
of this Agreement, Executive shall be entitled to terminate this Agreement and
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive any earned
but unpaid Base Salary, unused vacation days accrued through Executive’s last
day of employment with the Company and reimbursement of any and all reasonable
expenses paid or incurred by Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date.
 
       (f)            Change of Control. For purposes of this Agreement, “Change
of Control” shall mean the occurrence of any one or more of the following: (i)
the accumulation, whether directly, indirectly, beneficially or of record, by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) of 50% or more of
the shares of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), or (ii) a sale of all
or substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.
 
11.              Confidential Information.
 
    (a)           Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, patents, sources of supply,
customer dealings, data, know-how, trade secrets and business plans; provided,
however, that such Confidential Information does not include information that
hereafter become part of the public domain, or become known to others through no
fault of Executive. Executive acknowledges that such information is of great
value to the Company, is the sole property of the Company, and has been and will
be made available to him in confidence. In consideration of the obligations
undertaken by the Company herein, Executive will not, at any time, during or
after his employment hereunder, reveal, divulge or make known to any person, any
information acquired by Executive during the course of his employment, which is
treated as confidential by the Company, and not otherwise in the public domain.
The provisions of this Section 10 shall survive the termination of Executive’s
employment hereunder.
 
    (b)           Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.
 
    (c)           In the event that Executive’s employment with the Company
terminates for any reason, Executive shall deliver forthwith to the Company any
and all originals and copies, including those in electronic or digital formats,
of Confidential Information.
 
11.            Non-Disclosure, Non-Competition, and Non-Solicitation.
 
    (a)           Executive agrees and acknowledges that the Confidential
Information that Executive has already received and will receive is valuable to
the Company and that its protection and maintenance constitutes a legitimate
business interest of the Company, to be protected by the non-competition
restrictions set forth herein. Executive agrees and acknowledges that the
non-competition restrictions set forth herein are reasonable and necessary and
do not impose undue hardship or burdens on Executive. Executive also
acknowledges that the products and services developed or provided by the
Company, its affiliates and/or its clients or customers are or are intended to
be sold, provided, licensed and/or distributed to customers and clients in and
throughout the United States (the “Territory”) (to the extent the Company comes
to operate, either directly or through the engagement of a distributor or joint
or co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
    (b)           Executive hereby agrees and covenants that he shall not,
without the prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, including, without limitation, as an employee, employer,
consultant, principal, partner, shareholder, officer, director or any other
individual or representative capacity (other than a holder of less than two (2%)
percent of the outstanding voting shares of any publicly held company), or
whether on Executive’s own behalf or on behalf of any other person or entity or
otherwise howsoever, during the Employment Period and thereafter to the extent
described below, within the Territory:
 
        (1)           Engage, own, manage, operate, control, be employed by,
consult for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
business of the Company, which Executive and Company agree is the production and
distribution for sale of frozen Greek yogurt products;
 
         (2)           Recruit, solicit or hire, or attempt to recruit, solicit
or hire, any employee, or independent contractor of the Company to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement;
 
         (3)           Attempt in any manner to solicit or accept from any
customer of the Company, with whom the Company had significant contact during
Executive’s employment by the Company (whether under this Agreement or
otherwise), business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or might do with the Company, or if any such
customer elects to move its business to a person other than the Company, provide
any services (of the kind or competitive with the business of the Company) for
such customer, or have any discussions regarding any such service with such
customer, on behalf of such other person; or
 
        (4)           Interfere with any relationship, contractual or otherwise,
between the Company and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Company to
discontinue or reduce its business with the Company or otherwise interfere in
any way with the business of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 11(b) shall continue during the
Employment Period and during the two (2) year period following the date of
Executive’s separation from employment.    In the event that this Agreement or
Executive’s employment is terminated by Executive for Good Reason or by the
Company without Cause, the restrictions of this Section 11(b) shall continue
during the Employment Period and terminate upon Executive’s separation from
employment.
 
12.              Return of Company Property. Executive upon the termination or
cessation of his employment with the Company for any reason, or at any other
time upon the Company’s request, will immediately return to the Company all
Company property of any kind then in his possession or under his control,
including, without limitation, the originals and all copies of any and all
documents, files or records (including computer data, disks, programs, or
printouts) that contain any non-public information that in any way relates to
the Company, any of its subsidiaries or affiliates, any of their products or
services, clients, suppliers or other aspects of any of their business(es) or
prospects, all other notes, drawings, lists, memoranda, magnetic disks or tapes,
other recording media, reports, files, memoranda, software, credit cards, door
and file keys, telephones, PDAs, computers, computer access codes, instructional
manuals, and any other physical property that he received, prepared, or helped
prepare in connection with his employment. Executive will not retain any copies
or excerpts of any such property in any format, whether hardcopy, electronic or
otherwise.  To the extent that Executive has Company property stored on any home
computer or other personal storage device, Executive will irretrievably delete
such property after forwarding a copy of any such property to the
Company.  Executive’s obligation in this Section 12 will survive any change to
his employment status with the Company, by promotion or otherwise, and the
termination or cessation of his employment with the Company.
 
13.              Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and any final regulations and guidance
promulgated thereunder (“Section 409A”) at the time of Executive’s termination,
then only that portion of the severance and benefits payable to Executive
pursuant to this Agreement, if any, and any other severance payments or
separation benefits which may be considered deferred compensation under Section
409A (together, the “Deferred Compensation Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following Executive’s termination of
employment in accordance with the payment schedule applicable to each payment or
benefit. For these purposes, each severance payment is hereby designated as a
separate payment and will not collectively be treated as a single payment. Any
portion of the Deferred Compensation Separation Benefits in excess of the
Section 409A Limit (as defined below) otherwise due to Executive on or within
the six (6) month period following Executive’s termination will accrue during
such six (6) month period and will become payable in a lump sum payment on the
date six (6) months and one (1) day following the date of Executive’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following termination but prior to the six (6) month
anniversary of Executive’s date of termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
For purposes of this Agreement, “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


14.              Miscellaneous.
 
       (a)           Executive acknowledges that the services to be rendered by
him under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Furthermore, the parties acknowledge that monetary damages alone
would not be an adequate remedy for any breach by Executive of Section 10 or
Section 11 of this Agreement. Accordingly, Executive agrees that any breach or
threatened breach by him of Section 10 or Section 11 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by Executive hereinabove shall be construed as separable and divisible
from every other restriction, that the unenforceability of any restriction shall
not limit the enforceability, in whole or in part, of any other restriction, and
that one or more or all of such restrictions may be enforced in whole or in part
as the circumstances warrant. In the event that any restriction in this
Agreement is more restrictive than permitted by law in the jurisdiction in which
the Company seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Company may have at law or in equity.
 
       (b)           Neither Executive nor the Company may assign or delegate
any of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder.
 
       (c)           This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, including without
limitation the Executive Employment Agreement between Executive and Company
dated January 9, 2013, and shall not be amended, modified or changed except by
an instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
       (d)           This Agreement shall inure to the benefit of, be binding
upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.
 
       (e)           The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
    
   (f)           All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by reputable
national overnight delivery service (e.g. Federal Express) for overnight
delivery to the party at the address set forth in the preamble to this
Agreement, or to such other address as either party may hereafter give the other
party notice of in accordance with the provisions hereof. Notices shall be
deemed given on the sooner of the date actually received or the third business
day after deposited in the mail or one business day after deposited with an
overnight delivery service for overnight delivery.
 
       (g)           This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without reference to
principles of conflicts of laws and each of the parties hereto irrevocably
consents to the jurisdiction and venue of the federal and state courts located
in the Borough of Manhattan in the City of New York.
 
       (h)           This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
       (i)           Executive represents and warrants to the Company, that he
has the full power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which Executive is a party.
 
 






[Signature page to follow]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 




BE ACTIVE HOLDINGS, INC.




By:  /s/ David Wolfson
                        Name:  David Wolfson
                        Title: CFO


Accepted and agreed to as of the date
first written above:






/s/ Saverio Pugliese
Name:  Saverio Pugliese
Title:  President and CEO



